DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 10, the applicant recites “the cylindrical body”. This phrase is confusing since the body was not previously described as cylindrical. Claims 2-7 are also rejected as being dependent on claim 1. 
In claim 13, line 7, and claim 15 line 2 the applicant recites “the piston bore”. This phrase is confusing since in line 4 the applicant recites multiple piston bores. As a result, it is not clear if the applicant is claiming a sing bore or multiple bores. Claims 14-20 are also rejected as being dependent on claim 13.
In claim 13, line 12, the applicant recites “ a drill string”. It is not clear if the applicant is claiming a different drill string from the one recited in line 1. The Examiner will assume that the applicant is referring to the same drill string. Claims 14-20 are also rejected as being dependent on claim 13. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lorenson et al. (US 20190153820)

Regarding claim 8, Lorenson discloses a rotary valve (600) for facilitating steering of a drill string, the rotary valve comprising: a valve body (630) having a disk-shaped component (650) and a valve shaft (610) coupled to and extending uphole from the disk-shaped component (fig 21 and fig 23), wherein the disk-shaped component has a circular outer profile permitting the valve body to be rotatable within the drill string (figs 

Regarding claim 9, Lorenson further discloses a motor to rotate the valve body (abstract discloses that the variable choke assembly can be driven by a motor, [0059]).



Claims 13 and 15-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Barr et al. (US 5553678).


Regarding claim 13, Barr discloses a steering system for a drill string, the system comprising: a tool body (122) defining a rotational axis (col 1 lines 21-24), the tool body having a plurality of piston bores (140, 244) (fig 23, fig 27) and a plurality of piston flow 

Regarding claim 15, Barr further discloses a piston seal (236) disposed between the piston and the piston bore (fig 27, col 14 lines 60-65).

Regarding claim 16, Barr further discloses that the steering pad is integrally formed with the piston (fig 27), and the pad pusher is pivotably coupled to the tool body (col 14 lines 60-65, fig 27).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenson et al. (US 20190153820) as applied to claim 9 above, and further in view of Clingman et al. (US 20180171766).


Regarding claims 10-12, Lorenson is silent regarding the fact that the motor includes a motor housing containing lubricant. Lorenson and Clingman disclose similar downhole motor. 
Clingman teaches that the motor includes a motor housing (45) containing lubricant (37) (fig 2, [0025]).
(Claim 11) Clingman further teaches that the motor housing (45) includes a compensation piston (47) to pressurize the lubricant (fig 2, [0032]).
(Claim 12) Clingman further teaches that the motor housing (45) includes a biasing spring (67) coupled to the compensation piston to bias the compensation piston and pressurize the lubricant (fig 3, [0035]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lorenson and Clingman before him or her, to modify the apparatus disclosed by Lorenson to include the motor lubricator as taught by Clingman in order to improve the reliability of the downhole motor.  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (US 5553678) alone.


However in the embodiment shown in fig 3, Barr discloses the use of choke valves (24).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Barr before him or her, to modify the apparatus disclosed by Barr in fig 27 to include choke disclosed by Barr in fig 3 in order to effectively regulate fluid flow out of the downhole tool. 

Allowable Subject Matter

Claims 1-7 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Barr et al (US 5553678).

Regarding claim 1 , Barr discloses a flow manifold (154) for facilitating steering of a drill string (abstract), the flow manifold comprising: a body (body of 154, fig 23) having a rotational axis (rotational axis of valve disc 166 which is part of 154, see col  12 lines 55-60) and including a plurality of bypass flow channels (156) (fig 23), a plurality of 
Barr is silent regarding the presence of an exhaust channel permitting flow through the cylindrical body to a location downhole of the flow manifold, wherein the exhaust channel is in fluid communication with an annulus as specifically called for in the claimed combination.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
06/04/2021